                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 1 of 12 Page ID #:1



                                 1 KAZEROUNI LAW GROUP, APC
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                 2 ak@kazlg.com
                                     Mona Amini, Esq. (SBN: 296829)
                                 3 mona@kazlg.com
                                     245 Fischer Avenue, Unit D1
                                 4 Costa Mesa, CA 92626
                                     Telephone: (800) 400-6808
                                 5 Facsimile: (800) 520-5523

                                 6 HYDE & SWIGART
                                     Joshua B. Swigart, Esq. (SBN: 225557)
                                 7 josh@westcoastlitigation.com
                                     2221 Camino Del Rio South, Suite 101
                                 8 San Diego, CA 92108-3551
                                     Telephone: (619) 233-7770
                                 9 Facsimile: (619) 297-1022

                                10 Attorneys for Plaintiff,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     Delexstine Kendricks
     COSTA MESA, CA 92626




                                11

                                12                          UNITED STATES DISTRICT COURT
                                13         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                14 DELEXSTINE KENDRICKS,                            Case No.:
                                15                            Plaintiff,            COMPLAINT FOR DAMAGES FOR
                                                                                    VIOLATIONS OF:
                                16         vs.
                                                                                    (1) THE FAIR DEBT COLLECTION
                                17                                                  PRACTICES ACT 15 U.S.C. §§ 1692
                                     COLLECT ACCESS, LLC; and                       ET SEQ.; AND
                                18 ZEE LAW GROUP, P.C.,
                                                                                    (2) THE ROSENTHAL FAIR DEBT
                                19                                                  COLLECTION PRACTICES ACT,
                                                              Defendants.           CAL. CIV. CODE §§ 1788, ET SEQ.
                                20
                                                                                    JURY TRIAL DEMANDED
                                21

                                22

                                23 //

                                24 //

                                25 //

                                26 //

                                27 //

                                28 //

                                                                                 -1-
                                                                       CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 2 of 12 Page ID #:2



                                 1                                     INTRODUCTION
                                 2 1.   The United States Congress has found abundant evidence of the use of abusive,
                                 3      deceptive, and unfair debt collection practices by many debt collectors, and has
                                 4      determined that abusive debt collection practices contribute to the number of
                                 5      personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
                                 6      of individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
                                 7      U.S.C. §§ 1692, et seq., to eliminate abusive debt collection practices by debt
                                 8      collectors, to ensure that those debt collectors who refrain from using abusive
                                 9      debt collection practices are not competitively disadvantaged, and to promote
                                10      consistent State action to protect consumers against debt collection abuses.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11 2.   The California legislature has determined that the banking and credit system and
                                12      grantors of credit to consumers are dependent upon the collection of just and
                                13      owing debts and that unfair or deceptive collection practices undermine the
                                14      public confidence that is essential to the continued functioning of the banking
                                15      and credit system and sound extensions of credit to consumers. The Legislature
                                16      has further determined that there is a need to ensure that debt collectors exercise
                                17      this responsibility with fairness, honesty, and due regard for the debtor’s rights
                                18      and that debt collectors must be prohibited from engaging in unfair or deceptive
                                19      acts or practices.
                                20 3.   Plaintiff   DELEXSTINE       KENDRICKS         (“Plaintiff”),   through   Plaintiff’s
                                21      attorneys, brings this action to challenge the actions of COLLECT ACCESS,
                                22      LLC (“Defendant Collect Access”) and ZEE LAW GROUP, P.C. (Defendant
                                23      Zee Law Group”) (collectively referred to as “Defendants”) with regard to
                                24      attempts by Defendants, debt collectors, to unlawfully and abusively collect a
                                25      debt allegedly owed by Plaintiff, and this conduct caused Plaintiff damages.
                                26 4.   Plaintiff makes these allegations on information and belief, with the exception of
                                27      those allegations that pertain to a plaintiff, or to a plaintiff's counsel, which
                                28      Plaintiff alleges on personal knowledge.
                                                                             -2-
                                                                   CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 3 of 12 Page ID #:3



                                 1 5.   While many violations are described below with specificity, this Complaint
                                 2      alleges violations of the statutes cited in their entirety.
                                 3 6.   Unless otherwise stated, Plaintiff alleges that any violations by Defendants were
                                 4      knowing and intentional, and that Defendants did not maintain procedures
                                 5      reasonably adapted to avoid any such violations.
                                 6 7.   Unless otherwise indicated, the use of any defendant’s name in this Complaint
                                 7      includes all agents, employees, officers, members, directors, heirs, successors,
                                 8      assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                 9      those defendants named.
                                10                                 JURISDICTION AND VENUE
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11 8.   This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 15
                                12      U.S.C. § 1692k; and supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for
                                13      Plaintiff’s claims arising under California state law.
                                14 9.   This action arises out of Defendant’s violations of (1) the Fair Debt Collection
                                15      Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq.; and (2) the Rosenthal Fair
                                16      Debt Collection Practices Act, California Civil Code §§ 1788, et seq.
                                17      (“RFDCPA” or “Rosenthal Act”).
                                18 10. Because Defendants each conduct business within the State of California,

                                19      personal jurisdiction is established.
                                20 11. Venue is proper in the United States District Court for the Central District of

                                21      California pursuant to 18 U.S.C. § 1391(b) because Plaintiff resides in the
                                22      County of Riverside, State of California, the harm to Plaintiff occurred in the
                                23      County of Riverside, State of California, and Defendants are subject to personal
                                24      jurisdiction in the County of Riverside, State of California, as they each conduct
                                25      business there.
                                26                                          PARTIES
                                27 12. Plaintiff is a natural person who resides in the City of Temecula, County of

                                28      Riverside, State of California.
                                                                              -3-
                                                                    CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 4 of 12 Page ID #:4



                                 1 13. Plaintiff is obligated or allegedly obligated to pay a debt and is a “consumer” as

                                 2      that term is defined by 15 U.S.C. § 1692a(3). Plaintiff is a natural person from
                                 3      whom a debt collector sought to collect a consumer debt which was due and
                                 4      owing or alleged to be due and owing from Plaintiff and is a “debtor” as that
                                 5      term is defined by California Civil Code § 1788.2(h).
                                 6 14. Defendant Collect Access, LLC is a Limited Liability Company organized under

                                 7      the laws of the State of California with a headquarters or principal place of
                                 8      business located at 9660 Telstar Avenue, El Monte, California 91731.
                                 9 15. Defendant Zee Law Group, P.C. is a law office and professional corporation

                                10      organized and/or incorporated under the laws of the State of California with a
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      headquarters or principal place of business also located at 9660 Telstar Avenue,
                                12      El Monte, California 91731.
                                13 16. Defendants are each persons who use an instrumentality of interstate commerce

                                14       or the mails in a business the principal purpose of which is the collection of
                                15       debts, or who in the ordinary course of business, regularly, on behalf of itself or
                                16       others, engage in debt collection as that term is defined by Cal. Civil Code
                                17       § 1788.2(b) by collecting or attempting to collect, directly or indirectly, debts
                                18       owed or due or asserted to be owed or due another, and are therefore “debt
                                19       collectors” as that phrase is defined by Cal. Civil Code § 1788.2(c) and
                                20       15 U.S.C. § 1692a(6).
                                21 17. This case involves money, property or their equivalent, due or owing or alleged

                                22      to be due or owing from a natural person by reason of a consumer credit
                                23      transaction. As such, this action arises out of a “consumer debt” and “consumer
                                24      credit” as those terms are defined by Cal. Civ. Code § 1788.2(f) and a “debt” as
                                25      that term is defined by 15 U.S.C. 1692a(5).
                                26 //

                                27 //

                                28 //

                                                                             -4-
                                                                   CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 5 of 12 Page ID #:5



                                 1                                FACTUAL ALLEGATIONS
                                 2 18. At all times relevant, Plaintiff is an individual residing within the State of

                                 3      California.
                                 4 19. At all times relevant, Defendants conducted business in the State of California.

                                 5 20. Sometime prior to this action, Defendants claim Plaintiff allegedly incurred

                                 6      financial obligations to an original creditor, Chase Manhattan Bank USA, N.A.,
                                 7      that were money, property, or their equivalent, which is due or owing, or alleged
                                 8      to be due or owing, from a natural person to another person and were therefore
                                 9      “debt(s)” as that term is defined by 15 U.S.C. § 1692a(5) and a “consumer debt”
                                10      as the terms are defined by 15 U.S.C. § 1692a(6).
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11 21. Defendants claim that on December 7, 2005, Defendant Collect Access, LLC’s

                                12      predecessor, Debt Recovery, Inc., purchased the alleged debt from the original
                                13      creditor, and allegedly succeeded to all right, title and interest, and the right to
                                14      collect the alleged debt. Debt Recovery, Inc. is also a debt collector, the principal
                                15      purpose of which is the collection of debts, or who regularly collect or attempt to
                                16      collect, directly or indirectly, debts owed or due or asserted to be owed or due
                                17      another, and corporation formed under the laws of the State of California, with a
                                18      headquarters or principal place of business also located at 9660 Telstar Avenue,
                                19      El Monte, California 91731.
                                20 22. Through this action, Plaintiff makes no admission regarding the validity of the

                                21      alleged debt sought by Defendants in the collection action, nor does Plaintiff
                                22      admit that the alleged debt was actually owed to Defendants.
                                23 23. Thereafter, on or about May 3, 2006, Defendant Zee Law Group, on behalf of

                                24      Debt Recovery, Inc., filed a collection action against Plaintiff in the Superior
                                25      Court of California, County of San Bernardino, case number RCIRS094997.
                                26 24. Subsequently, Defendant Zee Law Group, filed a Proof of Service indicating

                                27      Delexstine Kendricks was purportedly served by substitute on July 13, 2006 by
                                28      serving “JANE DOE,” described as “FEMAL 35 YRS HISPANIC BROWN
                                                                             -5-
                                                                   CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 6 of 12 Page ID #:6



                                 1      HAIR BROWN EYES 5’04” 140 LBS RESIDENT” at “9361 Shadowood Drive,
                                 2      Apt. F, Montclair, CA 91763.”
                                 3 25. However, Plaintiff did not reside at the above address on the date of purported

                                 4      service. Instead, on the date of purported service, Plaintiff resided at an address
                                 5      in Vista, California. Therefore, Plaintiff was never aware of Defendants’ attempt
                                 6      to effectuate service upon Plaintiff, nor was Plaintiff given proper notice or
                                 7      otherwise aware of the lawsuit filed against Plaintiff in the collection action.
                                 8 26. Based on Defendant Zee Law Group’s misrepresentations to the court regarding

                                 9      service of process in the collection action, Defendant Zee Law Group and Debt
                                10      Recovery, Inc. improperly obtained a default judgment against Plaintiff on or
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      about February 7, 2007.
                                12 27. Sometime thereafter, on or about November 12, 2014, Defendants filed an

                                13      Assignment of Judgment in the collection action. Defendants claim that Debt
                                14      Recovery, Inc allegedly assigned, placed, transferred, or sold the alleged debt to
                                15      Defendant Collect Access, which was also represented by Defendant Zee Law
                                16      Group, for further collection upon the default judgment improperly obtained
                                17      against Plaintiff.
                                18 28. Several years later, on or about January 23, 2017, Defendants filed an

                                19      application for renewal of the improperly obtained default judgment in the
                                20      collection action. Upon filing the application for renewal of judgment, the state
                                21      court assigned the collection action with the new case number CIVDS1701735.
                                22 29. Later, on or about January 3, 2018, Defendants applied for and obtained a Writ

                                23      of Execution in attempt to collect upon the improperly obtained judgment from
                                24      Plaintiff.
                                25 30. Sometime thereafter, on or about April 17, 2018, Plaintiff representing herself

                                26      filed an ex parte application with the state court to stay Defendants’ collection
                                27      on the default judgment. In addition, Plaintiff filed a motion to quash service of
                                28      the summons and complaint, informing the state court that she had not been
                                                                             -6-
                                                                   CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 7 of 12 Page ID #:7



                                 1      properly served with notice of the collection action.
                                 2 31. By continuing to pursue the collection action in attempt to collect an alleged

                                 3      consumer debt by means of judicial proceedings when the Defendants had
                                 4      knowledge and were put on notice that service of process, essential to
                                 5      jurisdiction over the alleged debtor, had not been legally effected, Defendants
                                 6      have each violated Cal. Civ. Code § 1788.15(a).
                                 7 32. Through the above-alleged collection activities, Defendants engaged in conduct,

                                 8      the natural consequence of which was to harass Plaintiff in violation of 15
                                 9      U.S.C. § 1692d. This section is incorporated into the Rosenthal Act through
                                10      Cal. Civ. Code § 1788.17. Consequently, Defendants have each also violated
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      Cal. Civ. Code § 1788.17.
                                12 33. On April 19, 2018, the state court issued an order granting Plaintiff’s ex parte

                                13      application, ordering Defendants to stop all collection activity related to the
                                14      default judgment improperly obtained against Plaintiff in the collection action
                                15      until Plaintiff’s motion to quash service could be heard.
                                16 34. On or about May 16, 2018, Defendants filed an opposition to Plaintiff’s motion

                                17      to quash service of the summons and complaint in the collection action.
                                18 35. On May 31, 2018, Plaintiff’s motion came for hearing, Plaintiff attended the

                                19      hearing in person on her own behalf and an appearance attorney specially
                                20      appeared at the hearing on behalf of Defendants. At the hearing, the state court
                                21      found that based on the substance of the motion, Plaintiff’s motion was actually
                                22      a motion to set aside the entry of default and default judgment entered against
                                23      Plaintiff in the collection action. After reviewing the moving papers and
                                24      Defendants’ opposition, hearing oral argument, testimony, and consideration of
                                25      Plaintiff’s motion, the state court granted the motion to vacate and set aside the
                                26      default and default judgment, ordered the default judgment previously entered
                                27      against Plaintiff vacated. The state court ordered that new service required on
                                28      Defendants’ renewal of judgment upon Plaintiff; and the state court further
                                                                              -7-
                                                                    CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 8 of 12 Page ID #:8



                                 1      ordered Defendants to give notice of the court’s order and allowed Plaintiff to
                                 2      file an answer within thirty (30) days.
                                 3 36. After the hearing, the state court issued a Minute Order regarding the the

                                 4      hearing, confirming the court’s findings, order, and ruling on Plaintiff’s motion.
                                 5 37. On or about June 1, 2018, Defendants mailed Plaintiff a written Notice of Ruling

                                 6      regarding the state court’s ruling at the May 31 hearing. Defendants’ Notice of
                                 7      Ruling stated, among other things, that “the Court orders Defendant Delexstine
                                 8      Kendricks to file an answer to the complaint with the Clerk’s office within
                                 9      twenty (20) days.”
                                10 38. This correspondence was a “communication” as defined by 15 U.S.C.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      § 1692(a)(2) which constituted “debt collection,” as that phrase is defined by
                                12      Cal. Civil Code § 1788.2(b), from Defendants who are each “debt collectors” as
                                13      that phrase is defined by Cal. Civil Code § 1788.2(c) and 15 U.S.C. § 1692a(6).
                                14 39. By sending the above Notice of Ruling stating Plaintiff only had 20 days to file

                                15      an answer rather than the 30 days ordered by the state court, Defendants used a
                                16      false, deceptive, or misleading representation or means in connection of the
                                17      collection of an alleged debt from Plaintiff in violation of 15 U.S.C. § 1692e.
                                18      This section is incorporated into the Rosenthal Act through Cal. Civ. Code
                                19      § 1788.17. Consequently, Defendants have each also violated Cal. Civ. Code
                                20      § 1788.17.
                                21 40. By sending Plaintiff the above-described Notice of Ruling containing a false

                                22      statement regarding the number of days Plaintiff was allowed to file an answer,
                                23      Defendants used unfair or unconscionable means to attempt to collect an alleged
                                24      debt from Plaintiff violated 15 U.S.C. § 1692f. This section is incorporated into
                                25      the Rosenthal Act through Cal. Civ. Code § 1788.17. Consequently, Defendants
                                26      have each also violated Cal. Civ. Code § 1788.17.
                                27 41. Thereafter, on or around June 21, 2018, Defendants filed a Request for Entry of

                                28      Default against Plaintiff in the collection action and mailed Plaintiff a copy of
                                                                             -8-
                                                                   CLASS ACTION COMPLAINT
                                Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 9 of 12 Page ID #:9



                                 1      Defendants’ application for entry of default.
                                 2 42. On or about June 21, 2018, the state court rejected and returned Defendants’

                                 3      Request for Entry of Default, entering notes in the court’s minutes that Plaintiff
                                 4      “has 30 days from 5/31 hearing to answer” and Plaintiff “still has time to file a
                                 5      response. If response not filed and default is to be submitted, must include proof
                                 6      of service of summons as ordered by the court on 05/31/18.”
                                 7 43. By sending Plaintiff the Request for Entry of Default and filing the same with

                                 8      the Court before Plaintiff’s time to respond to the collection action had expired,
                                 9      Defendants violated 15 U.S.C. § 1692e by using false, deceptive, or misleading
                                10      representation or means in connection of the collection of an alleged debt. This
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      section is incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17.
                                12      Consequently, Defendants have each also violated Cal. Civ. Code § 1788.17.
                                13 44. Through the above conduct and communication to Plaintiff regarding Entry of

                                14      Default against Plaintiff before Plaintiffs time to respond in the collection action
                                15      had expired, Defendants violated 15 U.S.C. § 1692e(2)(A) by using a false
                                16      representation of the character, amount, or legal status of the debt in connection
                                17      with an attempt to collect an alleged debt from Plaintiff. This section is
                                18      incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17.
                                19      Consequently, Defendants have each also violated Cal. Civ. Code § 1788.17.
                                20 45. Through the above conduct and communication to Plaintiff, Defendants

                                21      threatened to take action that could not legally be taken in violation of 15 U.S.C.
                                22      § 1692e(5). This section is incorporated into the Rosenthal Act through Cal. Civ.
                                23      Code § 1788.17. Consequently, Defendants have each also violated Cal. Civ.
                                24      Code § 1788.17.
                                25 46. By sending Plaintiff the Request for Entry of Default and filing the same with

                                26      the Court, Defendants also violated 15 U.S.C. § 1692e(10) by using a false
                                27      representation or deceptive means to collect or attempt to collect an alleged debt
                                28      from Plaintiff. These sections are incorporated into the Rosenthal Act through
                                                                             -9-
                                                                   CLASS ACTION COMPLAINT
                         Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 10 of 12 Page ID #:10



                                 1      Cal. Civ. Code § 1788.17. Consequently, Defendants have each also violated
                                 2      Cal. Civ. Code § 1788.17.
                                 3 47. By filing the Request for Entry of Default in attempt to collect an alleged

                                 4      consumer debt from Plaintiff by means of judicial proceedings when Defendants
                                 5      had knowledge that service of process, essential to jurisdiction over the alleged
                                 6      debtor and ordered by the state court, had not been legally effected, Defendants
                                 7      have each violated Cal. Civ. Code § 1788.15(a).
                                 8 48. Through this course of conduct in connection with collection of an alleged debt

                                 9      from Plaintiff, Defendants engaged in conduct the natural consequence of which
                                10      was to harass Plaintiff. Consequently, Defendants each violated 15 U.S.C. §
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11      1692d. This section is incorporated into the Rosenthal Act through Cal. Civ.
                                12      Code § 1788.17. Consequently, Defendants have each also violated Cal. Civ.
                                13      Code § 1788.17.
                                14 49. Through the above-alleged course of conduct, Defendants used unfair or

                                15      unconscionable means to attempt to collect an alleged debt from Plaintiff by
                                16      illegally obtaining a default judgment against Plaintiff without effectuating
                                17      proper service of process, attempting to collect upon an improperly obtained
                                18      default judgment from Plaintiff, illegally attempting to enter default against
                                19      Plaintiff before Plaintiff’s time to respond in the collection action had expired,
                                20      and by sending Plaintiff numerous false, misleading, and deceptive
                                21      communications in connection with collection of an alleged debt from Plaintiff.
                                22      Consequently, Defendants have each violated 15 U.S.C. § 1692f. This section is
                                23      incorporated into the Rosenthal Act through Cal. Civ. Code § 1788.17.
                                24      Consequently, Defendants have each also violated Cal. Civ. Code § 1788.17.
                                25 50. As a result of Defendants’ unfair, oppressive, and abusive course of conduct in

                                26      connection with their debt collection activity, Plaintiff has suffered mental
                                27      anguish by way of embarrassment, shame, anxiety, fear, and feelings of despair
                                28      over learning of the judgment unfairly obtained by Defendants and as a result of
                                                                              - 10 -
                                                                    CLASS ACTION COMPLAINT
                         Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 11 of 12 Page ID #:11



                                 1      Defendants’ unfair and abusive collection efforts against Plaintiff conduct in
                                 2      violation of the FDCPA, 15 U.S.C. §§ 1692, et seq., and the Rosenthal Act, Cal.
                                 3      Civil Code §§ 1788, et seq.
                                 4                                    CAUSES OF ACTION
                                 5                                    COUNT I
                                              VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 6                      15 U.S.C. §§ 1692, et seq. (FDCPA)
                                 7 51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                                 8      as though fully stated herein.
                                 9 52. The foregoing acts and omissions constitute numerous and multiple violations of

                                10      the FDCPA.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                11 53. As a result of each and every violation of the FDCPA, Plaintiff is entitled to any

                                12      actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for a
                                13      knowing or willful violation in the amount up to $1,000.00 pursuant to 15 U.S.C.
                                14      § 1692k(a)(2)(A); and reasonable attorney’s fees and costs pursuant to 15 U.S.C.
                                15      § 1692k(a)(3) from each Defendant individually.
                                16                                   COUNT II
                                        VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                17                   Cal. Civ. Code §§ 1788, et seq. (RFDCPA)
                                18 54. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                                19      as though fully stated herein.
                                20 55. The foregoing acts and omissions constitute numerous and multiple violations of

                                21      the RFDCPA.
                                22 56. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to

                                23      any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages
                                24      for a knowing or willful violation in the amount up to $1,000.00 pursuant to Cal.
                                25      Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to
                                26      Cal. Civ. Code § 1788.30(c) from each Defendant individually.
                                27 //

                                28 //

                                                                             - 11 -
                                                                   CLASS ACTION COMPLAINT
                         Case 5:19-cv-01134-ODW-SHK Document 1 Filed 06/18/19 Page 12 of 12 Page ID #:12



                                 1                                  PRAYER FOR RELIEF
                                 2 WHEREFORE, Plaintiff prays that judgment be entered in favor of Plaintiff against

                                 3 Defendants for:

                                 4       • an award of actual damages, in an amount to be determined at trial,
                                 5           pursuant to 15 U.S.C. § 1692k(a)(1), against each Defendant individually;
                                 6       • an award of actual damages, in an amount to be determined at trial,
                                 7           pursuant to Cal. Civ. Code § 1788.30(a), against each Defendant
                                 8           individually;
                                 9       • an award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                                10           1692k(a)(2)(A), against each Defendant individually;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                         • an award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
     COSTA MESA, CA 92626




                                11

                                12           1788.30(b), against each Defendant individually;
                                13       • an award of costs of litigation and reasonable attorney’s fees, pursuant to
                                14           15 U.S.C. § 1692k(a)(3), against each Defendant individually;
                                15       • an award of costs of litigation and reasonable attorney’s fees, pursuant to
                                16           Cal. Civ. Code § 1788.30(c), against each Defendant individually; and,
                                17       • any and all other relief that this Court deems just and proper.
                                18                                     TRIAL BY JURY
                                19 57. Pursuant to the Seventh Amendment to the Constitution of the United States of

                                20      America, Plaintiff is entitled to, and hereby demands, a trial by jury.
                                21

                                22                                               Respectfully submitted,
                                23 Dated: June 18, 2019                          KAZEROUNI LAW GROUP, APC
                                24

                                25                                            By:     s/Abbas Kazerounian
                                                                                     ABBAS KAZEROUNIAN, ESQ.
                                26                                                   MONA AMINI, ESQ.
                                                                                     ATTORNEYS FOR PLAINTIFF
                                27

                                28

                                                                             - 12 -
                                                                   CLASS ACTION COMPLAINT
